STORY, Circuit Justice.
I am clearly of opinion that the defendant is liable on the act of 1835. I think the act was intended to protect every individual composing the ship’s crew, in the ordinary acceptation of the term, from an abuse of power by those placed in higher authority; and that, while *733the ordinary seamen are protected from injury by the “master or other officer,” the inferior officers have a like protection from injury by the master of the ship.
[A motion for a new trial was subsequently denied. Case No. 16,740.]
DAVIS, District Judge,
assented to this opinion, and the jury returned a verdict of guilty.
In the course of this trial it appeared that the captain, in a state of intoxication, once ordered the mate to punish one of the crew with great severity, which the latter refused to do, alleging that he saw no sufficient reason for such a course. Mr. Justice STORY took occasion to remark that the refusal of the mate was perfectly justifiable under the circumstances. There was a limit to the authority of the master, and the crew were not bound to inflict punishment upon his mere caprice. Any seaman had a right to refuse to inflict punishment, unless some justifiable cause was pointed out to him. He had a right to do this for his own protection.